Brady v Contangelo (2020 NY Slip Op 00812)





Brady v Contangelo


2020 NY Slip Op 00812


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020

PRESENT: CENTRA, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ. (Filed Jan. 31, 2020.) 


MOTION NO. (1045/19) CA 19-00120.

[*1]NANCY J. BRADY AND PATRICK J. BRADY, PLAINTIFFS-APPELLANTS, 
vTIMOTHY J. CONTANGELO, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.